         Case 1:19-cr-10080-NMG Document 690 Filed 12/12/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                        )
                                                 )
                v.                               )   Criminal No.: 19-10080-NMG
                                                 )
 GAMAL ABDELAZIZ,                                )   LEAVE TO FILE GRANTED ON
                                                 )   DECEMBER 11, 2019
                        Defendant.               )

                            GOVERNMENT’S SUR-REPLY TO
                           DEFENDANT’S MOTION TO COMPEL

     The government respectfully files this sur-reply in opposition to Defendant Gamal

Abdelaziz’s motion to compel the production of purported Brady material.

     As the government noted in its opposition brief, Abdelaziz’s motion is moot because the

government has already produced the information Abdelaziz seeks concerning how Singer and

Heinel allocated Abdelaziz’s bribe payment. In response, Abdelaziz contends that he is entitled

to the actual FBI-302 reports in which that information is contained. But that is not true. Even

assuming, arguendo, that the information Abdelaziz seeks is exculpatory – which it is not, for all

the reasons the government has previously explained – Abdelaziz now has the substance of any

relevant information contained in the 302s. Abdelaziz is not entitled to the reports themselves

(which are, of course, themselves, simply summaries), where he has been provided the relevant

information. Nor, of course, is he entitled to any portions of the reports that address topics beyond

the narrow subject-matter of his request.

     Moreover, Abdelaziz makes clear in his reply that his sole argument for claiming that the

purported material is exculpatory is that “it will likely show that Mr. Singer struck his ‘side deal’

with Ms. Heinel months after Mr. Abdelaziz’s daughter was admitted to USC and months after

Mr. Abdelaziz made the donation he thought would be routed to the USC athletics department,”
         Case 1:19-cr-10080-NMG Document 690 Filed 12/12/19 Page 2 of 4



and that as a result “Mr. Abdelaziz could not have been aware of the alleged ‘side deal’ to re-route

the donation to Ms. Heinel, or the inclusion of his daughter’s name on an invoice generated by Ms.

Heinel.” (Def. Reply at 2). But, of course, the government disclosed the timing of Singer’s

arrangement with Heinel long ago, in the complaint affidavit.           Likewise, the government

disclosed the invoice referencing Abdelaziz’s daughter in Rule 16 discovery, along with the bank

records reflecting when and how the payments to Heinel were made. Accordingly, Abdelaziz’s

argument that he needs the FBI 302 reports to show the timing of Singer’s arrangement with Heinel

is untrue.

      Likewise, Abdelaziz concedes that “whether a payment to a ‘USC fund over which [Ms.

Heinel] exercised discretion [rather than] to her own personal account’ could ever constitute a

bribe is a red herring for purposes of this Motion.” (Def. Reply Br. at 3). Yet he goes on to argue

that the government’s legal theory is “novel” and “untested,” and to suggest that a bribe is not a

bribe if it is styled as a “donation.” 1 That is not true. As the Supreme Court made clear in

Skilling v. United States:

    “Unlike fraud in which the victim's loss of money or property supplied the defendant's
    gain, with one the mirror image of the other, see, e.g., United States v. Starr, 816 F.2d
    94, 101 (C.A.2 1987), the honest-services theory targeted corruption that lacked similar
    symmetry. While the offender profited, the betrayed party suffered no deprivation of
    money or property; instead, a third party, who had not been deceived, provided the
    enrichment. For example, if a city mayor (the offender) accepted a bribe from a third
    party in exchange for awarding that party a city contract, yet the contract terms were
    the same as any that could have been negotiated at arm's length, the city (the betrayed
    party) would suffer no tangible loss. Cf. McNally, 483 U.S., at 360, 107 S.Ct. 2875.
    Even if the scheme occasioned a money or property gain for the betrayed party,
    courts reasoned, actionable harm lay in the denial of that party's right to the



1
  Remarkably, Abdelaziz appears to concede that the payment – wherever he intended it to go –
was intended as a quid pro quo in exchange for Heinel’s help securing his daughter’s admission
to USC. See, e.g., Def. Reply Br. at 5 (“if the Athletic Director of a private college assists in the
admission of Student A in return for a donation to the private college’s athletic department, then
the parents of Student A have committed a federal crime”).
                                                 2
           Case 1:19-cr-10080-NMG Document 690 Filed 12/12/19 Page 3 of 4



   offender's “honest services.” See, e.g., United States v. Dixon, 536 F.2d 1388, 1400
   (C.A.2 1976).”

561 U.S. 358, 400 (2010) (emphasis added). In any event, to the extent the defendant

wishes to argue that he believed that by calling his payment a donation he was not

committing bribery, the relevant information concerning what Singer told him, what Singer

discussed with Heinel, and how the defendant’s money was ultimately allocated – together

with all the relevant bank records, emails and recorded calls – has been produced to the

defense.

                                          Conclusion

     For the foregoing reasons, as well as the reasons set forth in the government’s prior briefs,

Abdelaziz’s motion should be denied.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                            By:      /s/ Eric S. Rosen
                                                    ERIC S. ROSEN
                                                    JUSTIN D. O’CONNELL
                                                    LESLIE A. WRIGHT
                                                    KRISTEN A. KEARNEY
Date: December 12, 2019                             Assistant United States Attorneys




                                                3
         Case 1:19-cr-10080-NMG Document 690 Filed 12/12/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) on December
12, 2019.


                                              By:     /s/ Eric S. Rosen
                                                     ERIC S. ROSEN
                                                     Assistant United States Attorney




                                                 4
